Citation Nr: 9916441	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as a residual of venereal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1992, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied, among others, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder claimed as a residual of venereal 
disease.  The veteran subsequently perfected an appeal of 
that decision.


REMAND

In a February 1999 statement received by the Board the 
veteran expressed his desire for a video conference hearing 
with a member of the Board at the RO.  Therefore, because no 
such hearing has been held, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a 
video conference hearing with a member of 
the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Chief Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


